PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,966,127
Issue Date: 30 Mar 2021
Application No. 16/461,009
Filing or 371(c) Date: 15 May 2019
Attorney Docket No. 70404.4447/sg

:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition filed March 31, 2021, which is being treated as a request under 37 CFR 3.81(b)  to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is hereby DISMISSED.  

Petitioner has failed to comply with 37 CFR 3.81(b), in this regard, petitioner has failed to submit the statement that the assignment was submitted for recordation as set forth in 
§ 3.11 before issuance of the patent.  Also, petitioner needs to submit a corrected certificate of correction form (PTO/SB/44) as required by §3.81(b).  See also MPEP 1481.01.  For these reasons, the petition cannot be granted at this time.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in 
§ 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(i) of this chapter [emphasis added].  See also MPEP 1481.01.

Telephone inquiries concerning this decision on petition should be directed to Cheryl Gibson-Baylor at (571) 272-3213.

/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions